Order entered February 18, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01280-CR

                             MICHAEL EARL SMITH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-58426-L

                                            ORDER
       The Court REINSTATES the appeal.
       On January 21, 2015, we granted the motion of Lori Ordiway to withdraw as counsel and
ordered the trial court to appoint new counsel to represent appellant in this appeal. We have
received the trial court’s order appointing Lawrence Mitchell to represent appellant.
Accordingly, we DIRECT the Clerk to list Lawrence Mitchell as appellant’s appointed attorney
of record.
       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Lawrence Mitchell and the Dallas County District Attorney’s Office.

                                                       /s/    ADA BROWN
                                                              JUSTICE